DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 3, and 6-9, canceled claims 2, 5, 10, and 13-20, and added new claims 21-23. Claims 1, 3, 4, 6-9, 11, 12, and 21-23 are pending.
The amendments to the claims have necessitated new rejections under 112(b). See 112(b) rejections below for details. 
The amendments to the claims have necessitated new prior art rejections over Nazzer (US 8,652,304). See prior art rejections below for details.
Some of the double patenting rejections are maintained. See double patenting rejections below for details. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/3/2022, with respect to the 112(b) rejections of record have been fully considered and are persuasive.  
Specifically, Applicant has argued that the amendments to the claims have overcome the 112(b) rejections of record. Therefore, the rejections have been withdrawn.  
However, upon further consideration, the amendments to the claims have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details.

Applicant’s arguments, see Remarks, filed 10/3/2022, with respect to the prior art rejections of record have been fully considered, but they are moot, as the new prior art rejections (necessitated by amendment) do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s arguments, see Remarks, filed 10/3/2022, with respect to the Double Patenting rejections have been fully considered, and they are persuasive in part.  
	Applicant has argued that the double patenting rejections over US 11,083,974, US 10,478,745, US 10,918,966, US 10,335,708, US 10,370,264, US 10,328,360, and US 10,864,456 have been overcome by the filing of a terminal disclaimer. Examiner agrees. Therefore, said rejections have been withdrawn.

	Applicant has argued that the double patenting rejection over 10,741,366 is invalid on account of it being a patent that is not owned by the present Applicant, and which is directed to a semiconductor processing apparatus and method. Examiner finds this argument unpersuasive.
	While the 10,741,366 is in fact a patent that is not owned by the present Applicant, and which is directed to a semiconductor processing apparatus and method, the citation of patent 10,741,366 in the rejection was the result of an inadvertent error (i.e. a typo) by Examiner.
	In spite of said typo, it should be understood that said rejection was made over Applicant’s patent 10,471,366 rather than the other patent 10,741,366. The fact that Examiner’s intention was to make the double patenting rejection over Applicant’s patent 10,471,366 rather than the other patent 10,741,366 is evidenced by the following.
	1) Applicant’s patent 10,471,366 was cited in the 4/29/2022 PTO-892 mailed with the previous Office Action.
	2) The other patent (10,741,366) was NOT cited in the 4/29/2022 PTO-892.
	3) The double patenting rejection in the previous Office Action, which as the result of the inadvertent error incorrectly included citation to 10,741,366, described the claims of cited patent as being drawn to a method of evaporating a process stream by contacting it with a heating medium, despite the claims of the 10,741,366 patent being clearly drawn to a different method.
	4) The previous Office Action also made a double patenting rejection over 11,083,974 which is a continuation of Applicant’s patent 10,471,366, and therefor contains a substantially identical disclosure to patent 10,471,366.
	In view of the forgoing, there was indication in the previous Office Action that the double patenting rejection in question was made over Applicant’s patent 10,471,366, and NOT over US 10,741,366, said indication being sufficient to give Applicant a fair opportunity to react to the rejection. Therefore, Examiner concludes that Applicant has had a fair opportunity to react to the double patenting rejection in question, despite its improper labeling. Examiner notes that “There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection” (MPEP 1207.03(a)(II)). Thus, despite the corrections made to the rejection in question, i.e. the correction of the inadvertent error discussed above, the double patenting rejection made below over the 10,471,366 patent is not a new ground of rejection. 


The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-9, 11, 12, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “removing a portion of the liquid of the liquid zone, comprising the heating medium and unvaporized liquids of the process stream, from the liquid zone,” in lines 12-13. 
It is unclear if the modifier “comprising the heating medium and unvaporized liquids of the process stream” should be applied to the “portion of the liquid” removed from the liquid zone, merely to a “the liquid in the liquid zone”, or to “the liquid zone” itself. Based on the grammatical construction of the limitation in question, all of these interpretations are reasonable. Furthermore, in the context of Applicant’s invention, all of these interpretations are reasonable from a technical standpoint. In other words, Applicant’s method is capable of functioning in a manner congruent with any and all of said interpretations. 
For the purposes of examination, the limitation in question has been interpreted broadly, i.e. such that the modifier “comprising the heating medium and unvaporized liquids of the process stream” may be applied to any and all of the “portion of the liquid” removed from the liquid zone, a “the liquid in the liquid zone”, or “the liquid zone” itself, at the discretion of the claims reader.
Applicant should amend claim 1 to clarify which element the modifier “comprising the heating medium and unvaporized liquids of the process stream” is applied to. 
Claim 1 recites “raising a temperature of the portion of the liquid of the liquid zone to form the heated liquid,” in lines 15-16. This limitation appears to contradict the earlier limitation in lines 3-4, which requires “mixing the process stream with a heated liquid obtained from a liquid zone of a vessel,” (emphasis added). 
Specifically, the limitation which requires “raising a temperature of the portion of the liquid of the liquid zone to form the heated liquid,” appears to be conducted on a liquid that has been removed from the liquid zone. Therefore, said limitation seems to indicate that the heated liquid is formed outside the liquid zone of the vessel. If the heated liquid is formed outside of the liquid zone, it cannot be considered to be obtained from the liquid zone of the vessel as described required by the limitation in lines 3-4. 
If the heated liquid is formed from in step of raising the temperature from a portion of the liquid of the liquid zone, after said portion has been removed from the liquid zone, the heated liquid cannot be considered to be obtained from said liquid zone. Rather, said heated liquid is obtained from the heating step.
Applicant should amend claim 1 to clarify as appropriate. 
Claims 3, 4, 6-9, 11, 12, and 21-30 are rejected due to their dependency on indefinite claim 1. 

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 11, 12, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazzer (US 8,652,304).
With regard to claim 1: Nazzer teaches a method to partially vaporize a process stream 2 (abstract, Column 6 Lines 18-41, Figure 2), the method comprising:
Mixing, in mixing zone 3, the process stream 2 with a heated liquid (heated recycle fluid) flowing in line 11, the heated liquid obtained from a liquid zone (liquid pool zone) 6 of a vessel 1, the liquid zone 6 including a heating medium (oil or oil-like liquid components) that is less volatile than the process stream, immiscible with the process stream (i.e. the process stream contains water and water miscible process liquid, and the heating medium is non-miscible with water), and maintained at a vaporization operating temperature (i.e. the temperature in the liquid zone 6 is maintained at a temperature higher than the boiling point of the process liquid (Figure 2, Column 6 Line 18-Column 7 Line 45).
Providing the mixture of the process stream and the heated liquid to the liquid zone 6 of the vessel 1 (Figure 2, Column 6 Line 18-Column 7 Line 45).
Partially vaporizing volatile components of the process stream by thermal exchange with the heated liquid in the liquid zone 6 (Figure 2, Column 6 Line 18-Column 7 Line 45).
Removing a vaporized portion of the process stream from a vapor zone (vapor separation zone) 4 of the vessel 1 (Figure 2, Column 6 Line 18-Column 7 Line 45).
Removing a portion of the liquid of the liquid zone 6 from the liquid zone 6 via line 7 (Figure 2, Column 6 Line 18-Column 7 Line 45). 
The liquid in the liquid zone 6 is comprised of the heating medium (oil or oil-like liquid) which is saturated with water, process liquid, and non-volatile components (Column 2 Lines 40-57). The total solubility of water, process liquid, and non-volatile contaminates in the oil is as high as 14.99% in some embodiments (Column 2 Lines 40-57). Therefore, because the heating medium (oil) is saturated with water, process liquid, and non-volatile components, and because the total solubility of water, process liquid, and non-volatile components in the heating medium is as high as 14.99% (i.e. less than 15%), it is understood that, in at least some embodiments, the liquid in the liquid zone 6 will comprise heating medium (oil), water, process liquid, and non-volatile components. As discussed above, the process stream is comprised of water and a process liquid (Column 6 Lines 15-25). In view of the forgoing, it is clear that, in at least some embodiments, the liquid in the liquid zone comprises the heating medium and unvaporized liquids of the process stream (i.e. water and process liquid). Because the liquid in the liquid zone comprises the heating medium and unvaporized liquids of the process stream, the liquid zone itself also comprises, i.e. is filled with, the heating medium and unvaporized liquids of the process stream.
In addition to the above, because the portion of the liquid of the liquid zone, i.e. the portion removed from the liquid zone, is a portion of the liquid from the liquid zone, it is understood that said portion of the liquid will have the same composition as the liquid in the liquid zone. In other words, it is understood that, in at least some embodiments, the liquid removed from the liquid zone will comprise heating medium (oil) and unvaporzied liquids of the process stream (i.e. water and process liquid). Although no further evidence is needed in support of the forgoing conclusion, Examiner notes that there is additional evidence in Nazzer supporting said conclusion. In particular, Nazzer indicates that the portion of the liquid removed from the liquid zone (i.e. the recycle fluid) is comprised of as little as 85.01% heating medium (oil) in some embodiments (Column 6 Lines 58-67). As discussed above, the heating medium (oil or oil-like liquid) is saturated with water, process liquid, and non-volatile components (Column 2 Lines 40-57), and the total solubility of water, process liquid, and non-volatile contaminates in the oil is as high as 14.99% in some embodiments (Column 2 Lines 40-57). It is understood that this maximum solubility of 15% water, process liquid, and non-volatile contaminates in the heating medium (oil) corresponds to the removed portion’s (i.e. the recycle fluid’s) minimum heating medium (oil) purity of 85%. Thus, it is clear that, in some embodiments, the portion of the liquid removed from the liquid zone (i.e. the recycle fluid) can be comprised of heating medium (oil) and as much as 14.99% (i.e. less than 15%) impurities, wherein said impurities include unevaporated liquids of the process stream (i.e. water and process liquid) and non-volatile contaminates.
Raising a temperature of the portion of the liquid of the liquid zone using heat exchanger 10 to form the heated liquid (Figure 2, Column 6 Line 18-Column 7 Line 45).
And removing solids from the liquid zone 6 of the vessel via stripping zone 12 and line 13 (Figure 2, Column 6 Line 18-Column 7 Line 45).
With regard to claim 4: Nazzer further comprises separating and removing at least some of the solids from the vessel 1 directly as blowdown (waste stream) in line 13 containing at least some of the solids (Figure 2, Column 7 Lines 15-45, Column 8 Lines 4-30).
With regard to claim 6: As discussed in the rejection of claim 1 above, in at least some embodiments of Nazzer, the removed portion of the liquid of the liquid zone (i.e. that removed via line 7) contains non-volatile contaminates (Figure 2, Column 6 Line 18-Column 7 Line 45; see rejection of claim 1 above for further details). Said non-volatile contaminates include solids, e.g. sodium chloride and calcium chloride (Column 7 Lines 15-45, Column 8 Lines 4-55, Column 10 Lines 39-54). Thus, it is understood that in at least some embodiments of Nazzer, the removed portion of the liquid of the liquid zone contains at least some of the solids.
With regard to claim 8: Nazzer further comprises condensing at least a portion of the vaporized portion of the process stream, i.e. by supplying the vaporized portion removed via line 5 to condensing (not shown in Figures) (Figure 2, Column 6 Lines 15-41).
With regard to claim 11: The density of the heating medium (oil or oil-like substance) in liquid form is greater than the density of the density of the process stream in vapor form, as evidenced by the fact that the liquid heating medium falls into liquid zone 6 of the vessel, whereas the vaporized portion of the process stream rises to the top of the vessel 1 where it is removed via line 5 (Figure 2, Column 6 Line 18-Column 7 Line 45).	With regard to claim 12: The process stream (feed stream) 2 includes water (Figure 2, Column 6 Lines 15-41).
With regard to claim 22: Nazzer further comprises removing unvaporized portions of the process stream from the liquid zone 6, i.e. as discussed in the rejection of claim 1 above, unvaporized portions of the process stream contained in the “recycle fluid” are removed from the liquid zone 6 via line 7 (Figure 2, Column 7 Lines 15-45, Column 8 Lines 4-30; see rejection of claim 1 above for further details). Furthermore, some unvaporzied portions of the process stream (i.e. unvaporzied water and process liquid) are removed from the liquid zone via stripping zone 12 and line 13 (Figure 2, Column 6 Line 18-Column 7 Line 45).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nazzer.
With regard to claim 3: Nazzer teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
In the interest of clarity, this rejection relies on the embodiment shown in Figure 2 of Nazzer, i.e. the embodiment wherein the mixing zone 3 is positioned inside the vessel. Thus, in the embodiment of Nazzer relied upon in this rejection, the step of mixing the process stream with the heated liquid in the mixer 3 is carried out inside the vessel, i.e. after the process stream 2 has entered the vessel.
In Nazzer, volatile components of the process stream vaporize upon being mixed with the heated liquid in mixing zone 3, which as discussed above, is within the vessel 1 in the embodiment of Nazzer relied upon (Figure 2, Column 6 Lines 15-41). There is no teaching in Nazzer that any amount of the process stream 2 vaporizes before entering the mixer 3, nor does Nazzer teach any element which would lead to vaporization of the process stream 2 before it enters the mixer. Therefore, in Nazzer Figure 2 (the embodiment relied upon in this rejection), it is understood that less than 90% of the volatile components of the process stream vaporize prior to entering the vessel 1, i.e. prior to entering the mixing zone 3 positioned within the vessel 1.
In the unlikely alternative, i.e. in the unlikely event that the method of Nazzer Figure 2 does not conclusively operate such that no more than about 90% of the volatile components of the process stream vaporize prior to entering the vessel 1, such operation would be obvious to one of ordinary skill in the art. Specifically, because Nazzer contains no teaching that any amount of the process stream 2 vaporizes before entering the mixer 3, and because Nazzer does not teach any element which would lead to vaporization of the process stream 2 before it enters the mixer, a person having ordinary skill in the art would have a reasonable expectation that Nazzer would, or at least could, successfully operate such that no more than about 90% of the volatile components of the process stream vaporize prior to entering the vessel 1.
If it were not already the case in base Nazzer, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nazzer so as to operate such that no more than about 90% of the volatile components of the process stream vaporize prior to entering the vessel 1, in order to obtain a predictably functional method in congruence with the teachings of Nazzer. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over Nazzer in view of Powell (US 3,294,649).
With regard to claim 9: Nazzer teaches all of the limitations of claim 1 as discussed in the 102 rejections above.
Nazzer is silent to compressing at least a portion of the vaporized portion of the process stream.
Powel teaches a method of vaporizing a process fluid through direct contact between the process fluid and a heating medium within a vessel, the method comprising removing the vaporized portion process stream from the vessel via line 11 and compressing the vaporized process stream in compressor 12 prior to feeding the compressed portion to a heat exchanger 9 to heat the heating medium and condense the heating medium (Figure 1, Column 1 Lines 5-40, Column 3 Line 35-Column 4 Line 65). It is understood that compressing the vapor will raise its temperature and allow heat to be recovered therefrom and recycled so as to heat the process, i.e. in heat exchanger 9. As discussed in the rejection of claim 1 above, Nazzer includes a step of raising a temperature of the portion of the liquid of the liquid zone using heat exchanger 10 to form the heated liquid (Figure 2, Column 6 Line 18-Column 7 Line 45). A person having ordinary skill in the art would recognize that this step could be carried out using compressed vapor obtained from the process in order to heat the liquid in heat exchanger 10 in an energy efficient way.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Nazzer in view of Powel by adding a step of compressing at least a portion of the vaporized portion of the process stream and using said compressed portion to heat the heat exchanger 10, in order to heat said heat exchanger in an energy efficient way.

Claim(s) 7, 21, and 23 is/are rejected under 35 U.S.C. 103 as obvious over Nazzer in view of Smith (US 1,997,980).
With regard to claim 7: Nazzer teaches all of the limitations of claim 6 as discussed in the 102 rejections above. 
Nazzer is silent to a step of separating and removing some of the solids from the removed portion of the liquid of the liquid zone prior to raising the temperature of the removed portion of the liquid of the liquid zone.
However, methods which include such a step are known in the art. For example, Smith teaches a method of vaporizing a process fluid through direct contact between the process fluid and a heating medium within a vessel (chamber) 3, the method comprising removing a portion of liquid of a liquid zone of the vessel 3 using line 11, removing a portion of solids from the removed portion of the liquid of the liquid zone using filters/settlers 15/16, and then subsequently raising the temperature of the removed portion of the liquid in the liquid zone using heater 7 (Figure 1, Page 1 Right Column Line 45-Page 2 Right column line 15). A person having ordinary skill in the art would recognize that providing filters/settlers to filter out (remove) solids from the removed portion of the liquid of the liquid zone in Nazzer would advantageously prevent any of said solids from reaching and fouling the heat exchanger 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nazzer in view of Smith by adding a step of separating and removing some of the solids from the removed portion of the liquid of the liquid zone, i.e. using filters or separators, prior to raising the temperature of the removed portion of the liquid of the liquid zone, in order to remove solids entrained in said removed portion of the liquid, in order to prevent any of said solids from reaching and fouling the heat exchanger 10.
With regard to claim 21: Nazzer teaches all of the limitations of claim 6 as discussed in the 102 rejections above. 
Nazzer is silent to the mixture of the process stream and the heated liquid being provided to the vessel at a location below a surface of the liquid in the liquid zone. 
However, methods which include such a step are known in the art. For example, Smith teaches a method of vaporizing a process fluid through direct contact between the process fluid and a heating medium within a vessel (chamber) 3, the method comprising supplying a mixture of heating medium and process fluid via lines 9 and 1 to a liquid zone of the vessel at a location below a surface of the liquid zone. In view of Smith, a person having ordinary skill in the art would have a reasonable expectation that the process fluid could be successfully supplied to the vessel of Nazzer at a location below the surface of the liquid zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nazzer in view of Smith such that in Nazzer, the mixture of the process stream and the heated liquid being provided to the vessel at a location below a surface of the liquid in the liquid zone, in order to obtain a predictably functional method wherein the mixture of liquid is successfully introduced into the liquid zone. 
With regard to claim 23: Nazzer teaches all of the limitations of claim 22 as discussed in the 102 rejections above.
Nazzer is silent to a method wherein removing solids and unvaporized portions of the process stream from the liquid zone comprises routing the removed liquid of the liquid zone to a separator and separating a portion of the solids and unvaporized portions of the process stream in the separator to yield a recycle stream and a waste stream, and heating the recycle stream to form the heated liquid.
However, methods which include such a step are known in the art. For example, Smith teaches a method of vaporizing a process fluid through direct contact between the process fluid and a heating medium within a vessel (chamber) 3, the method comprising removing a portion of liquid of a liquid zone of the vessel 3 using line 11, removing a portion of solids from the removed portion of the liquid of the liquid zone using filters/settlers 15/16 to yield a waste stream and a recycle stream, and then subsequently raising the temperature of the recycle stream using heater 7 (Figure 1, Page 1 Right Column Line 45-Page 2 Right column line 15). A person having ordinary skill in the art would recognize that providing filters/settlers to filter out (remove) solids from the removed portion of the liquid of the liquid zone in Nazzer would advantageously prevent any of said solids from reaching and fouling the heat exchanger 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nazzer in view of Smith such that in Nazzer, removing solids and unvaporized portions of the process stream from the liquid zone comprised routing the removed liquid of the liquid zone to a separator and separating a portion of the solids and unvaporized portions of the process stream in the separator to yield a recycle stream and a waste stream, and heating the recycle stream to form the heated liquid in order to remove solids entrained in said removed portion of the liquid, in order to prevent any of said solids from reaching and fouling the heat exchanger 10.

The following double patenting rejections are maintained from the previous Office Action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,471,366. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the two claim sets are drawn to a substantially identical method of evaporating a process stream by contacting it with a heating medium.
The principle difference between the two claim sets is that the claims of the patent are drafted so as to present the limitations in a different order and/or to emphasize different aspects of the method.
It would have been obvious to one of ordinary skill in the art to modify the claims of the patent so as to reorder the limitations thereof and/or emphasize different aspects of the claimed method so as to arrive at the claims of the present application. 


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nazzer (US 8,728,321) teaches a method similar to that of the Nazzer reference relied upon in the prior art rejections above.
Nazzer (US 2011/0094871) is the PG pub corresponding to the Nazzer patent relied upon in the prior art rejections above. 
Nazzer (US 6,685,802) teaches a method similar to that of the Nazzer reference relied upon in the prior art rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772